Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 8/02/2021.
Claims 1-18 have been examined and are pending with this action. 
Drawings
  	The drawings were received on 8/2/2021 and these drawings are accepted.
Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examine
Oath/Declaration
  	The Oath/Declaration filed on 8/11/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (US Pub # 2019/0260577) in view of Peng et al. (US Pub # 2019/0020541).

As per claim 1, Ren discloses client device for use with a router having a radio, a first configurable feature, and a second configurable feature (Ren: [0031]: “device 110 may be implemented as customer premise equipment (e.g., a home router, a wireless router, etc.), a device that includes a Dynamic Host Configuration Protocol (DHCP) server, an anchor node (e.g., a packet data network gateway (PGW) of an evolved packet core (EPC) network, a Gateway General Packet Radio Service (GPRS) Support Node (GGSN), a Mobile Agent, etc.), or some other network device/element (e.g., a Session Management Function (SMF) of a 5G core network, etc.).”),  said client device comprising:
a memory; and a processor configured to execute instructions stored on said memory (Ren: [0022]: “Fig 1 & Fig 5 &  device 500 includes a bus 505, a processor 510, a memory/storage 515 that stores software 520, a communication interface 525,”), to cause said client device to: 
transmit a queued-configuration signal, including the first instruction and the second instruction, to the router so as to reconfigure the first configurable feature, reconfigure the second reconfigurable feature, and turn off and restart the radio (Ren: [0028]: “When device 110 determines that the IPv6 address satisfies the criterion, device 110 may generate and/or select an encryption key identifier, which identifies the encryption key used. Device 110 may transmit or make available the encryption key identifier to end device 150, and end device 150 may store the encryption key identifier for use with the on-demand assignment service,”)

generate a first instruction to configure the first configurable feature & generate a second instruction to configure the second configurable feature  (Peng: [0043]: “A successful match made during the storage or disk query indicates that the particular customer configuration has been defined but not yet loaded into memory. In response to a match in storage or disk, the process retrieves (at 460) the matching particular customer configuration from storage or disk. The process parses (at 465) the particular customer configuration in order to generate (at 470) a data structure with the parameters and settings defining the server control logic and operations customized by the particular customer configuration.”).

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Ren in view of Peng to figure out generation of data.  One would be motivated to do so because this technique advantageously allows to the particular customer configuration in order to generate a data structure [Peng: [043]].  

As per claim 2 Ren/Peng disclose the client device of claim 1, wherein the router additionally has a third configurable feature, and wherein said processor is configured to execute instructions stored on said memory to cause said client device further to: start a timer; and generate a third instruction to configure the third configurable feature  (Peng: [0017]: “The reconfiguration modifies the operational logic of the server as it performs tasks for different customers at different times. Accordingly, when the server receives a request for services or operations of a particular customer, the server dynamically reconfigures at runtime according to the configuration specified by the particular customer.”)
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Ren in view of Peng to figure out generation of data.  One would be motivated to do so because this technique advantageously allows to the particular customer configuration in order to generate a data structure [Peng: [043]].  

As per claim 3 Ren/Peng disclose the client device of claim 2, wherein said processor is configured to execute instructions stored on said memory to cause said client device further to: start the timer based on the generation of the first instruction; restart the timer based on the generation of the second instruction; and transmit the queued-configuration signal so as to further include the third instruction when the third instruction is generated prior to expiration of the restarted timer (Peng: [0017 & 0020]: “The reconfiguration modifies the operational logic of the server as it performs tasks for different customers at different times. Accordingly, when the server receives a request for services or operations of a particular customer, the server dynamically reconfigures at runtime according to the configuration specified by the particular customer & The first set of control logic and operations can also control the server's response at 160 by sending different content depending on the first client device or user agent and location, and by further controlling how the server 110 caches the content.”)
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Ren in view of Peng to figure out generation of data.  One would be motivated to do so because this technique advantageously allows to the particular customer configuration in order to generate a data structure [Peng: [043]].  

As per claim 4 Ren/Peng disclose the client device of claim 1, wherein the router additionally has a second radio, and wherein said processor is configured to execute instructions stored on said memory to cause said client device further to transmit the queued-configuration signal to the router so as to additionally turn off and restart the second radio  (Ren: [0028 & 0031]: “When device 110 determines that the IPv6 address satisfies the criterion, device 110 may generate and/or select an encryption key identifier, which identifies the encryption key used. Device 110 may transmit or make available the encryption key identifier to end device 150, and end device 150 may store the encryption key identifier for use with the on-demand assignment service & device 110 may be implemented as customer premise equipment (e.g., a home router, a wireless router, etc.), a device that includes a Dynamic Host Configuration Protocol (DHCP) server, an anchor node (e.g., a packet data network gateway (PGW) of an evolved packet core (EPC) network, a Gateway General Packet Radio Service (GPRS)”).

As per claim 5 Ren/Peng disclose the client device of claim 1, wherein said processor is configured to execute instructions stored on said memory to cause said client device further to transmit the queued-configuration signal to the router so as to turn off and restart the radio a single time after reconfiguring the first configurable feature and reconfiguring the second reconfigurable feature (Ren: [0028 & 0031]: “When device 110 determines that the IPv6 address satisfies the criterion, device 110 may generate and/or select an encryption key identifier, which identifies the encryption key used. Device 110 may transmit or make available the encryption key identifier to end device 150, and end device 150 may store the encryption key identifier for use with the on-demand assignment service & device 110 may be implemented as customer premise equipment (e.g., a home router, a wireless router, etc.), a device that includes a Dynamic Host Configuration Protocol (DHCP) server, an anchor node (e.g., a packet data network gateway (PGW) of an evolved packet core (EPC) network, a Gateway General Packet Radio Service (GPRS)”).

As per claim 6 Ren/Peng disclose the client device of claim 1, wherein said processor is configured to execute instructions stored on said memory to cause said client device further to:
select an event that includes a first change to a first configuration and a second change to a second configuration and generate the first instruction and generate the second instruction based on the selection of the event  (Peng: [0043]: “A successful match made during the storage or disk query indicates that the particular customer configuration has been defined but not yet loaded into memory. In response to a match in storage or disk, the process retrieves (at 460) the matching particular customer configuration from storage or disk. The process parses (at 465) the particular customer configuration in order to generate (at 470) a data structure with the parameters and settings defining the server control logic and operations customized by the particular customer configuration &  The server 110 responds to the second client at 190 according to the second set of control logic and operations. The second set of control logic and operations can change the manner in which the server 110 interprets query string arguments, header fields, or cookies submitted with the second client request than when interpreting the query string arguments, header fields, or cookies based on the first set of control logic and operations defined by the first customer configuration 150. ”).It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Ren in view of Peng to figure out generation of data.  One would be motivated to do so because this technique advantageously allows to the particular customer configuration in order to generate a data structure [Peng: [043]].  

Claims 7-18 are rejected based on rationale provided above.

Conclusion
	For reasons above claims 1-18 are rejected and remain pending.
	Any inquiry concerning this communication or earlier communications from examiner should be directed to SIBTE H BUKHARI whose telephone number is (571)270-7122.   Examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on (571) 272-7304571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/               Examiner, Art Unit 2449